El Juez Asociado Se. Aldebt,
emitió la opinión del tribunal.
El apelado Luis Freyre Barbosa demandó a varias per-sonas como únicas y universales herederas de Antonio Se-villano Henríqnez y como hechos de su reclamación expuso además ser ahogado en ejercicio en esta isla y que al morir Sevillano de repente el 20 de mayo de 1916 le debía la suma de $740 por servicios profesionales prestados en la forma siguiente:
(a) Un desahucio en la Corte Municipal de Bayamón contra G-avino Marché, caso No. 2012, de fecha 4 de fe-brero de 1915_ $40. 00
(ó) Caso No. 7820 en la Corte de Distrito de San Juan, Sección Primera, de fecha 18 de diciembre 1914, contra Andrea Doble y María Santiago, sobre cobro de dinero_,_,_ 200. 00
(o) Caso No. 7980, en la Corte de Distrito de San Juan, Sección Primera, de fecha 18 de marzo de 1915, eje-cución de hipoteca contra Bernardo Trujillo_ 250. 00
(d) Número 8008, en la Corte de Distrito de San Juan, Sec-ción Primera, de fecha 27 de marzo de 1915, desahu-cio en precario contra Tomasa Rodríguez_ 250. 00
$740. 00
También alegó que no ha podido cobrar la antedicha can-tidad ni ninguna parte de ella a pesar de las gestiones que ha practicado encaminadas a ese fin y concluyó pidiendo a *398la corte dictara sentencia contra los demandados por $740 más las costas, gastos, desembolsos y honorarios de abogado.
Negados por los demandados todos los hechos de la de-manda, aduciendo además como defensa que si tales servi-cios fueron prestados le fueron pagados, que fue descuidado y negligente y aconsejó erróneamente a su cliente y que ofre-cía cobrar remuneración módica por sus servicios, se cele-bró el juicio y se dictó sentencia condenando a la sucesión demandada a pagar al demandante la cantidad de $390 de-duciendo de ella $15 ya recibidos por el demandante y las costas del juicio.
En el recurso de apelación que interpusieron los deman-dados contra la sentencia alegan en primer lugar que la de-manda no aduce hechos determinantes de causa de acción porque no expone todos los que son indispensables para que quede establecido un contrato de arrendamiento de servicios por precio convenido o por lo que razonablemente valgan, si fueron requeridos los servicios por el mismo Sevillano o por otra persona a su nombre y por éste aceptados, cuándo era que debían pagarse, porque no se sabe si las cantidades que se fijan en los varios asuntos que se relacionan son el precio razonable o el convenido, porque debió alegarse que Sevillano se negó a pagarlas y no establecerse que el de-mandante no ha podido cobrarlas, toda vez que ésto pudo ser debido a causas atribuibles al demandante, porque de-bió alegarse que la sucesión no quiso pagarlos, que los de-mandados son los únicos herederos y obligados y que acep-taron la herencia simplemente o con beneficio de inventario.
Aunque la demanda no es un modelo de alegación, sin embargo expone lo bastante para que los demandados supie-ran que les cobran servicios profesionales prestados a su causante en varios pleitos, sin precio convenido, ya que éste no se alega, por lo que, de acuerdo con el artículo 1486 del Código Civil puede cobrarse lo que razonablemente valgan y que su causante no los pagó, sin que fuera necesario que alegara que los herederos aceptaron la herencia simplemente *399o a beneficio de inventario porque esto último es nna defensa que debe ser alegada por los demandados.
También se alega como error de la corte el haber recha-zado la excepción de indebida acumulación de acciones en la demanda, pero no existe tal error porque en este pleito solo se ejercita una acción que es la de cobro de honorarios profesionales.
De los otros errores alegados podemos hacer dos grupos, pues ocho de ellos se refieren a excepciones tomadas en el juicio por admisión o exclusión de pruebas y los otros cua-tro a la suficiencia de la evidencia para justificar la senten-cia. De los primeros, el alegado en tercer lugar no pode-mos tomarlo en consideración porque el documento cuya ad-misión se impugna no ha sido incluido en la exposición del caso aprobada por el juez sentenciador, aunque se halla in-dependientemente en la transcripción. En iguales circuns-tancias se halla el último de los expuestos, que hace el nú-mero catorce.
Los' restantes del primer grupo los hemos examinado y no justifican la revocación de la sentencia para la celebra-ción de un nuevo juicio.
Los otros tres errores del segundo grupo tampoco jus-tifican la revocación de la sentencia apelada pues aparece plenamente probado que el demandante prestó sus servicios profesionales al causante de los demandados en los pleitos relacionados en la demanda y que los demandados solo han justificado que a cuenta de ellos se le pagaron quince dó-lares por sus honorarios.
La acción fue iniciada un año y cuatro meses después de la muerte de Sevillano- y los apelantes sostienen que de acuerdo con el caso ele Wilcox v. Axtmayer, 23 D. P. R. 343 el demandante no ha podido probar su acción por su propia declaración. Opinamos que el caso que se cita no tiene apli-cación al presente ni la ley ele 10 de marzo de 1904, página 121, en que se funda porque eñ él se trataba de hacer efec-tiva una garantía verbal que se alegaba haber prestado el *400difunto Axtmayer por su hijo Henry sin otra prueba que la declaración del demandante respecto a manifestaciones del difunto Axtmayer, sin documento alguno, y aunque se pre-sentaron otros dos testigos sobre los mismos extremos, el juez sentenciador no les dió crédito, mientras que en el caso presente el hecho declarado por el demandante de que tra-mitó los pleitos de Sevillano está probado documentalmente y con independencia de su declaración, no solo con las cer-tificaciones que presentó respecto a ellos sino también con los recibos presentados por los demandados, encontrados en-tre los papeles de Sevillano, acreditando el pago de quince dólares a cuenta de esos pleitos y también con la declaración de la demandada Antonia Salavarría.
El apelado dirigió su acción contra Isabel y Antonia Se-villano García, menores de edad bajo la patria potestad de su madre Juana García y contra Antonia Salavarría Elias, madre con patria potestad sobre el demandado menor de edad José Antonio Sevillano a quien representa, alegando que todos, salvo Juana García, son herederos de Antonio Sevillano Iíenríquez y que fueron declarados sus únicos y universales herederos; y aunque según la transcripción del caso aprobada por el juez el demandante presentó una cer-tificación del Secretario de la Corte de Distrito de San Juan en la que se hace constar que los demandados han sido de-clarados herederos de Antonio Sevillano, sin embargo la su-cesión apelante alega que esas alegaciones no han sido pro-badas porque no se sabe quien es la verdadera sucesión de Antonio Sevillano Iíenríquez. Lo que hemos expuesto es bastante para comprobar lo injustificado de esta alegación.
Por las razones expuestas la sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. Hutchison no intervino en la reso-lución de este caso.